—In an action, inter alia, for the partition and sale of real property, rescission of a deed, and the imposition of a constructive trust, the plaintiff appeals from an order of the Supreme Court, Westchester County (Gurahian, J.), entered June 10, 1993, which granted the defendants’ motion to strike her jury demand.
*674Ordered that the order is affirmed, with one bill of costs.
In joining legal and equitable causes of action arising out of the same transactions, the plaintiff waived her right to a trial by jury (see, Herbranko v Bioline Labs., 149 AD2d 567; Mirasola v Gilman, 104 AD2d 932). Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.